Citation Nr: 0216321	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to February 18, 1993, 
for a 100 percent disability evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, attorney 
at law


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  By rating decision dated in August 1990, the RO assigned 
a 50 percent evaluation for PTSD from January 12, 1990.  

2.  By rating decision dated in September 1991, the RO denied 
an evaluation in excess of 50 percent for PTSD; the veteran 
did not appeal.  

3.  By rating decision dated in September 1997, the RO 
assigned a 100 percent evaluation for PTSD from March 8, 1996

4.  In May 1999, additional VA treatment records showing 
treatment for PTSD in February 1993 were associated with the 
C-file.  

5.  In a June 2002 decision, the RO assigned an effective 
date of February 18, 1993 for a 100 percent evaluation for 
PTSD.  

6.  The record does not show that the veteran filed a claim 
or an informal claim for an increased rating for PTSD between 
September 1991 and February 18, 1993.



CONCLUSION OF LAW

The criteria for an effective date, prior to February 18, 
1993, for a 100 percent disability evaluation for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in August 1990, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation from January 12, 1990.  A September 1991 rating 
decision continued the 50 percent evaluation for PTSD.  The 
veteran did not appeal.  

In March 1996, the veteran filed a claim for an increased 
rating for PTSD.  He stated that he had been treated at a VA 
facility for PTSD-related stress.  

By rating decision, dated in September 1997, a 100 percent 
disability evaluation was assigned for PTSD from March 8, 
1996.  

In a July 1998 notice of disagreement, the veteran asserted 
that an effective date of May 5, 1991 was warranted.  

VA outpatient treatment records, associated with the 
veteran's claims folder in May 1999, reflect that the veteran 
was hospitalized from February 18, 1993 to April 25, 1993 for 
PTSD with poor control of his rage.  Treatment records dated 
in February 1993 notes that he was hallucinating and 
delusional, was yelling and disruptive to the sleep of 
others, picking at things in the air, and was becoming 
increasingly more agitated.  

By rating decision dated in June 2002, a 100 percent 
evaluation for PTSD was granted from February 18, 1993.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the September 1997, March 1999, and June 2002 rating 
decisions of the reasons and bases for the decision.  He was 
further notified of this information in the 1999 statement of 
the case and the June 2002 supplemental statement of the 
case.  The Board concludes that the discussions in the 
September 1997, March 1999, and June 2002 rating decisions 
and in the statement and supplemental statement of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim.  
In addition, by letter dated in July 2002, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  By letter dated 
in October 2002, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria and Analysis

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2001).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).  Similarly, the date of receipt of evidence from 
a private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals. Benefits will be granted if the records 
are adequate for rating purposes; otherwise findings will be 
verified by official examination. 38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling. Acceptance of a report 
of examination or treatment as a claim for increase or to 
reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

Initially, the Board notes that the RO denied the veteran's 
claim of entitlement to an increased evaluation for PTSD by 
rating decisions dated in September 1991.  The veteran did 
not appeal and the decision became final.  We cannot revisit 
that determination.  Hazen v. Gober, 10 Vet. App. 511, 518 
(1997).  Subsequently, informal claims in the form of 
additional VA records dating back to February 1993 were 
associated with the C-file.  A claim that had been reasonably 
raised and which was unadjudicated remained pending at the 
RO.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The RO 
recognized and determined that the additional records 
constituted both new and material evidence and informal 
claims pursuant to 38 C.F.R. § 3.157.  Insofar as the June 
2002 rating decision assigned an effective date from February 
18, 1993, the issue of the effective date subsequent to the 
effective date assigned was resolved in the veteran's favor.  
Thus, the issue before the Board is entitlement to an 
effective date prior to February 18, 1993 for an evaluation 
in excess of 50 percent.  

The Board notes that Social Security Administration (SSA) 
records reflect that the veteran was determined to be 
disabled as a result of PTSD in December 1989, based on a 
report dated May 13, 1989.  While 38 C.F.R. § 3.153 provides 
that certain claims filed with SSA will be considered claims 
for death benefits for VA purposes, and considered to have 
been received by VA on the date of receipt by SSA pursuant to 
38 C.F.R. § 3.201 (2001), such is inapplicable in this case 
as the veteran is not deceased.  

In sum, the 1991 rating decision confirming a 50 percent 
evaluation for PTSD was not appealed by the veteran and 
became final.  That decision may not be revisited.  In-
between the 1991 rating decision and the date of treatment at 
a VA facility on February 18, 1993, the file does not contain 
a claim or an informal claim for an increase in benefits.  
Furthermore, there is no competent evidence of an increase in 
disability in the 1 year prior to February 18, 1993.  
38 U.S.C.A. § 5110(b)(2).  Therefore, the effective date may 
be no earlier that the date of the VA treatment and the 
informal claim for increase.  Thus, the controlling date is 
February 18, 1993, the date admission to the VA hospital.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to an effective date prior to February 18, 1993 
is be denied.  


ORDER

An effective date, prior to February 18, 1993, for a 100 
percent disability evaluation for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

